BAKER, District Judge.
. This is a suit for the alleged infringement of claims 2 and 5 of letters patent No. 324,983, issued August 25, 1885, to James Campbell, the complainant, for a “combined corn planter and fertilizer distributor.” The object of the alleged invention is to produce a pilot-wheel corn planter with a fertilizing attachment so constructed and arranged that the fertilizing material can be dropped with the corn, and so that the operator can see the dropping operation upon the rear side of the hopper. This object is accomplished by a device consisting of a machine to be drawn through a cornfield having a cell-disk, K, for com; a cell-disk, L, for fertilizing material, the two being geared so as to co-operate; a hopper for the whole, to carry the corn and fertilizer separately, which hopper is cut away or curved so as to show both of the cell plates or disks; and a flange, n, to prevent the corn from spilling.



*747The claims alleged to hare been infringed are the following:
“(2) In a combined corn planter and fertilizer distributor, the combination of the corn-dropping disk, K, and the fertilizer dropper disk, L, geared together to drop the fertilizer at or near the same point as the corn, with the hopper, 0, having the rear portion, X, inwardly curved in circular form, and extending over the two disks, and the bottom plate, c, having the upwardly turned flange, n, substantially as described.” "(5) In a combined corn planter and fertilizer distributor, the combination of the two dropping plates, K and Ij, geared together for simultaneously dropping the corn and fertilizer, with the hopper having the rear portion inwardly curved in a circular form, and extending across both dropping disks, substantially as described.”
These two claims differ in no respect except that, the fifth is broader than the second in the omission of the flange, n, for preventing the spilling of the corn. It seems too plain for doubt that the addition of the flange to (he combination of claim 5 does not of itself lend patentability to the subject-matter of claim 2; and it necessarily follows that, if claim 5 is invalid for any reason, claim 2 cannot be supported. Omitting the flange found in claim 2, we find that the essential elements of the combination embodied in each claim are the following: A hopper of any suitable material, having the rear portion inwardly curved in circular form, and extending across both dropping disks; a cell-disk, through which the cora passes, and a cell-disk through which the fertilizer passes, both geared together for simultaneously dropping the corn and fertilizer. Every element of this combination is old. The gearing device for simultaneously dropping the corn and fertilizer is also old and well known. Indeed, the failure to claim either one of the elements separately raises a presumption that no one of them is novel. Richards v. Elevator Co., 159 U. S. 477, 16 Sup. Ct. 53.
In view of the prior state of the art as shown by the proofs, the court sees nothing novel in the combination of these old elements disclosed in the claims in question. These claims are simply for a new collocation or juxtaposition of old and well-known elements found in similar devices in common use. This new collocation or juxi aposition of old elements produces no new function, operation, or result. The only thing done is to bring together these three old and well-known elements in the construction of a corn planter and, fertilizer distributor. The elements used produce no new result or effect, because used in combination. Each element produces its appropriate effect, unchanged by (he others. Merely bringing old devices or elements into juxtaposition, and there allowing each to wox*k out its own effect, without the production of something novel, is not invention. There is nothing disclosed in the prior relation of the parties which will estop the defendant to question the validity of the complainant's patent. The bill is dismissed at complainant’s costs for want of equity.